Citation Nr: 1448901	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lower spine.

2.  Entitlement to service connection for a sensory disturbance of the right thigh and neuropathy of the right upper portion of the leg, to include as secondary to degenerative disc disease of the lower spine.

3.  Entitlement to service connection for degenerative changes of the right knee.

4.  Entitlement to service connection for degenerative changes of the left knee.

5.  Entitlement to service connection for hemorrhoids, to include as secondary to the Veteran's service-connected arterionephrosclerosis or service-connected right elbow disability.
	
6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the Veteran's service-connected arterionephrosclerosis or service-connected right elbow disability.

7.  Entitlement to service connection for diverticulosis (claimed as irritable bowel syndrome), to include as secondary to the Veteran's service-connected arterionephrosclerosis or service-connected right elbow disability.

8.  Entitlement to service connection for a condition of the right hand, wrist (right hand condition), and fingers, to include as secondary to the Veteran's service-connected right elbow disability.

9.  Entitlement to service connection for a right shoulder condition, to include as secondary to the Veteran's service-connected right elbow disability.

10.  Entitlement to service connection for a right neck condition, to include as secondary to the Veteran's service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and March 2008 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing has been associated with the record.  The Board notes that although the Veteran expressed some desire to withdraw the last three issues listed above from his appeal, at his November 2009 hearing it was clarified for the record that these issues are not withdrawn.  As such, the Board construes them as still in appellate status.

Additionally, at the November 2009 hearing, the Veteran testified that he believes that his hemorrhoids, GERD, and diverticulosis were caused by the Ibuprofen he took to treat his service-connected right elbow.  Therefore, those issues have been recharacterized as shown on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In January 2010, the Board remanded the appeal for further development.

Previously, the RO denied service connection for anxiety in the March 2008 rating decision, and the Veteran perfected an appeal of such issue.  However, in a January 2012 rating decision, the RO granted service connection for generalized anxiety disorder and panic disorder associated with arterionephrosclerosis.  As such award constitutes a full grant of the benefit sought on appeal, the issue of service connection for a psychiatric disorder, to include as secondary to the Veteran's service-connected arterionephrosclerosis, is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a February 2014 Appellant's Brief submitted by the Veteran's representative and VA treatment records dating to June 2014 from the Nashville, Tennessee VA medical center, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Because the January 2010 remand directives were not fully completed, another remand is necessary.  Therefore, except for the issue of service connection for a right hand condition, the appeal is remanded to the AOJ.  VA will notify the Veteran if further action is required.

FINDING OF FACT

Medical evidence shows that the Veteran's condition of the right hand, wrist, and fingers is related to his service-connected right elbow.


CONCLUSION OF LAW

The criteria for service connection for a condition of the right hand, wrist, and fingers, as secondary to service-connected right elbow disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for right hand, wrist, and fingers (right wrist condition) as secondary to service-connected right elbow herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection a condition of the right hand, wrist, and fingers.  The Veteran has alleged that such condition was caused by his service-connected right elbow.  See August 2003 Claim.  

In August 2003, the Veteran underwent VA examination.  During the examination, the Veteran complained of pain in his right elbow which radiated down into his fourth and fifth fingers "in any ulnar nerve type of distribution.  On motor exam, it was found that he Veteran had pain-limited strength in his right hand, but there was no atrophy or evidence of motor ulnar neuropathy.  Sensory testing showed decreased pinprick sensation in an ulnar distribution in the hands.  From the foregoing, the examiner determined that the Veteran appears to have a sensory ulnar neuropathy based upon clinical criteria, however the precise etiology of such condition could not be determined.  Nevertheless, the examiner further stated that compression at the elbow is a potential etiology based upon the Veteran's known elbow trauma and degenerative changes shown on x-ray.

In July 2010, the Veteran again underwent VA examination.  During the examination, the Veteran reported that he experiences episodic right wrist pain associated with finger numbness in his right hand.  The examiner determined that the Veteran had right hand pain due to right elbow arthritis, noting that the right hand pain is not separate from the Veteran's service-connected right elbow post-traumatic arthritis but is the same pain generator radiating to his hand.  The examiner concluded that the Veteran's right wrist discomfort from elbow arthritis was caused by his fall in service and is not a separate condition from his service-connected right elbow arthritis.

The above examinations constitute the only competent medical evidence concerning the etiology of the Veteran's right hand condition.  As the above evidence persuasively demonstrates, the Veteran has a right hand condition which is caused by, or is indistinguishable from, his service-connected right elbow disability.  Accordingly, the Board finds that service connection for the Veteran's right hand condition, as secondary to service-connecter right elbow disability, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


ORDER

Entitlement to service connection for a condition of the right hand, wrist, and fingers, as secondary to service-connected right elbow disability, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

January 2010 Remand Compliance

In January 2010, the Board remanded the appeal for further development, to include acquisition of the Veteran's service medical records, VA treatment records, and the provision of a VA examination for the Veteran.  However, such directives were not fully complied with, as explained below.

With respect to service medical records, the AOJ conducted appropriate searches and received additional copies of such records.  Specifically, in response to the January 2010 remand, the AOJ made numerous attempts to acquire any records related to an emergency room visit by the Veteran in 1974 from the Lackland AFB; however, these efforts were largely unsuccessful.  See February 2010, April 2011, and May 2011 Personnel Information Exchange System (PIES) Reports.  Consequently, the RO issued an October 2011 Formal Finding of Unavailability that records pertaining to a 1974 emergency room visit were unavailable.  However, the AOJ's searches did yield additional service personnel and medical records, including a single July 15, 1974 record for an "emergency walk in" visit at the Orthopedic Clinic at Wilford Hall at the U.S. Air Force Medical Center at the Lackland Air Force Base (AFB) in Texas.  However, it is unclear whether the July 15, 1974 record is the same record of an emergency room visit that the Veteran indicated was missing, or whether it is the only record of an emergency room visit at that time.  See November 2009 Hearing Transcript at 4.  Although the AOJ complied with the January 2010 remand directives to search and obtain such records, the AOJ did not inform the Veteran concerning the possible unavailability of other in-service emergency room records from 1974.  See May 2011 RO Letter to Veteran (informing him only that a search for service personal and medical records had been conducted, but failing to inform him of the results of that search).  Accordingly, on remand, the AOJ must notify the Veteran of the existence of the July 15, 1974 emergency walk-in record and of the possible unavailability of other contemporaneous emergency visit records, assuming any other such visits occurred.

With respect to VA treatment records, the AOJ attempted to retrieve VA treatment records from the Vine Hill Community Based Outpatient Clinic (CBOC).  In January 2010, the AOJ submitted a Release of Records request for all of the Veteran's treatment records from the Vine Hill COBC.  However, in February 2010, the AOJ received the release request back with a handwritten note on the bottom of the release request form that there are "no med[ical] at this clinic from February 2008 to the present" with the instruction to "contact Vanderbilt 615-343-3170."  In June 2010, the AOJ received a fax cover sheet from the Vine Hill CBOC stating that the Veteran "has yet to be seen as a patient at this clinic.  We do not have any records on him."  However, within the Veteran's claims file are VA treatment records from the Vine Hill COBC dating to May 2006, indicating that he was in fact a patient of that facility.  At present, the record does not clearly indicate whether treatment records from Vine Hill COBC dating after May 2006 exist: while the June 2010 fax states that no records for the Veteran exist, the note on the January 2010 release request suggests that records from the clinic prior to February 2008 may be obtained by contacting "Vanderbilt."  Accordingly, on remand the AOJ should conduct another search for the Veteran's treatment records from the Vine Hill CBOC from May 2006 to the present, to include attempts to acquire such records by contacting "Vanderbilt."  All efforts to locate such records must be documented in the claims file.

With respect to VA examinations, the Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of his numerous claimed conditions, which was later was supplemented by addendum reports in August 2010 and December 2011.  As explained below, however, the Board finds that the Veteran must undergo further VA examination on remand.

First, the Board finds that the Veteran received no examination for his service connection claim for a sensory disturbance of the right thigh and neuropathy of the right upper portion of the leg, to include as secondary to degenerative disc disease of the lower spine.  Because neither the July 2010 VA examination report nor August 2010 or December 2011 addendum reports address this issue, remand is necessary to determine the etiology and nature of the Veteran's right thigh and upper leg condition.

Second, the Board finds that the Veteran must be afforded another examination for his hemorrhoids, GERD, and diverticulosis conditions, as neither the July 2010 VA examination report nor the subsequent addenda fully addressed the question of etiology.  The July 2010 VA examiner found that it was less likely as not that the Veteran's hemorrhoids, GERD, and diverticulosis were caused by service because "there is no reason to suspect any of the [V]eteran's hemorrhoids or abdominal complaints which developed recently are due to his less than two month time in the svc 25 years ago."  In the December 2011 addendum, it was found that "[t]here is no known link between arterionephrosclerosis or the larger problem of peripheral vascular disease and hemorrhoids, GERD, or diverticulosis.  They therefore [are] unlikely to be caused by his service-connected arterionephrosclerosis."  The Board finds that remand is needed as these reports do not state whether the Veteran's hemorrhoids, GERD, and diverticulosis were aggravated by his service-connected arterionephrosclerosis.

Moreover, during the November 2009 hearing, the Veteran testified that he believes that he developed hemorrhoids, GERD, and diverticulosis in response to taking Ibuprofen for many years for his right elbow.  See November 2009 Hearing Transcript at 13-16.  Although the issues of hemorrhoids, GERD, and diverticulosis have been characterized, in part, as secondary to service-connected arterionephrosclerosis, it's clear from the record that the Veteran is also asserting service connection for hemorrhoids, GERD, and diverticulosis as secondary to his service-connected right elbow.  Incidentally, the Board notes that the Veteran was service-connected for arterionephrosclerosis in in November 2007 because such condition was found to have been aggravated by the Veteran's Ibuprofen treatment for his service-connected right elbow.  Accordingly, the Veteran must also be examined to determine whether his hemorrhoids, GERD, and diverticulosis were secondarily caused or aggravated by his service-connected right elbow (i.e., by the Ibuprofen he took to treat his service-connected right elbow).

Third, the Board finds that the Veteran must be afforded another examination for his right shoulder and right neck.  The July 2010 VA examination report provided a negative etiology opinion for these conditions, explaining that Veteran has diffuse skeletal arthritis, shoulders, knees, back, neck and that this pattern is consistent with osteoarthritis rather than a post-traumatic picture.  The December 2011 addendum further clarified that the Veteran's neck and shoulder conditions (degenerative disc disease and degenerative osteoarthritis, respectively) are degenerative conditions that would be largely unaffected by elbow osteoarthritis, and that mechanistically elbow arthritis would be unlikely to cause these conditions.  The Board finds these opinions insufficient, however, because they do not address the issue of whether the Veteran's service-connected right elbow condition could have aggravated his right neck and shoulder conditions.

Based upon the foregoing, the Board finds that the AOJ has not properly notified the Veteran of the possible unavailability of other service emergency room records, that the AOJ has not exhausted its efforts to locate and obtain the Veteran's VA treatment records from the Vine Hill CBOC, and that the Veteran must be afforded another examination.  Therefore, another remand is required to ensure compliance with the Board's January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Additional Development

While on remand, the Board also finds that the RO should attempt to obtain additional VA and non-VA treatment records.  The record shows that the Veteran last received VA medical treatment from the Nashville, Tennessee VA Medical Center (VAMC) in June 2014.  Furthermore, the record reflects that the Veteran submitted a written statement in March 2010 of various medical care providers who treated him.  However, the claims file contains no records from Dr. Ashwani K. Bassi and Dr. Alif Manejwala for treatment of his diverticulosis in or around 2004 at the Baltimore/Washington Medical Center in Burnie, Maryland, as listed in the March 2010 statement.  Additionally, although the RO sent letter in June 2010 asking the Veteran to provide authorization to procure his treatment records from Dr. Jerry Mitchell, the Veteran did not respond.  Regardless, while on remand, another attempt should be made to obtain these records.  Therefore, on remand, VA treatment records dated from June 2014 to the present, and records from Dr. Ashwani K. Bassi, Dr. Alif Manejwala, and Dr. Jerry Mitchell, should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that searches for his service medical records yielded a July 15, 1974 record for an "emergency walk in" visit at the Orthopedic Clinic at Wilford Hall at the Lackland AFB.  Also notify the Veteran that other in-service medical records of an emergency visit at that time and location are unavailable, in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the AOJ to obtain his private treatment records from the following sources:

(A)  Dr. Jerry Mitchell (identified at November 2009 hearing)
(B) Dr. Ashwani K. Bassi (identified in March 2010 Written Statement)
(C) Dr. Dr. Alif Manejwala (identified in March 2010 Written Statement)

Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

If any duplicate records are received, note their receipt in the record but do not associate them with the file.

3.  Obtain and associate with the claims file all updated treatment records from the Vine Hill CBOC from May 2006 to the present, to attempts to locate such records by contacting "Vanderbilt."  Also, obtain and associate with the claims file any recent treatment records from the Nashville VAMC from June 2014 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

If any duplicate records are received, note their receipt in the record but do not associate them with the file.

4.  Afford the Veteran a VA examination to ascertain 
the nature and etiology of the following currently-diagnosed conditions:

(A) Right thigh sensory disturbance, neuropathy of the right upper leg

(i) Identify all current diagnoses referable to the right thigh or upper leg, to include consideration of any sensory disturbance and neuropathy.
(ii) For each currently diagnosed right thigh or right upper disorder, render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during the Veteran's active duty service or is otherwise related to such service, to include a possible fall down the stairs during basic training.

(B) Hemorrhoids, GERD, diverticulosis

(i) For each currently diagnosed disability of hemorrhoids, GERD, diverticulosis, render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his service-connected right elbow (i.e., the Ibuprofen medication he took to treat his right elbow).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

(ii) For each currently diagnosed disability of hemorrhoids, GERD, diverticulosis, render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his service-connected arterionephrosclerosis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

(C) Right shoulder, right neck

(i) For each currently diagnosed disability of right shoulder and right neck, render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his service-connected right elbow.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


